 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PILOT CATASTROPHE SERVICES,                       No. 2:20-CV-1083-TLN-DMC-P
      INC.,
12
                         Cross-Claimant,
13                                                      ORDER
             v.
14
      VICTORIA MANUEL, also known as
15    VICTORIA GENE MANUEL,
16                       Cross-Defendant.
17

18                  This matter is before the Court in this civil action on Pilot Catastrophe Services,

19   Inc.’s (Pilot) motion for default judgment on its crossclaim against Victoria Manuel. See ECF Nos.

20   9, 21, 27. Manuel has not filed any response to any submission in this action. Pilot has accordingly

21   moved for entry of default judgment against Manuel. See ECF No. 27. The Court held a hearing on

22   the motion in Redding, California, on June 16, 2021. See ECF No. 28.

23                  The Court indicated on the record that Pilot had satisfied the factors favoring entry

24   of default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). Other than the

25   allegations in pleadings and a declaration from Pilot’s General Counsel, however, the Court lacked

26   evidence establishing the amount of damages at issue. See, e.g., ECF Nos. 1, 9, 27, 27-1. Pilot seeks

27   default judgment in the amount of $112,806. E.g., ECF No. 27 at 3. The Court informed Pilot’s

28   counsel that the Court, subject to additional proof of damages, was inclined to recommend that the
                                                       1
 1   District Court grant the motion for entry of default. Counsel informed the Court that ten (10) days

 2   would be sufficient for Pilot to collect and submit documentation evincing the requested damages.

 3   The Court granted those ten (10) days at the hearing. This order confirms that grant of time.

 4                   Accordingly, Cross-claimant, Pilot Catastrophe Services, Inc., shall submit

 5   additional documentation supporting its request for $112,806 in damages within ten (10) days of

 6   the date of this order.

 7                   IT IS SO ORDERED.

 8

 9   Dated: June 23, 2021
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
